Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 10 April 1817
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan


				
					my Dear Sir
					April 10th 1817
				
				It would be ungratefull in me not to feel & pleased thank you for the interest you take in the Return of my Son to his Country to his parents and Friends; I do rejoice in the hope of Seeing him, yet with Sense Some trembling least my sanguine hopes may be blasted. we know not what a day my bring forth. he has been preserved through many dangers to which voyages across the ocean are always liable to—he has been Successfull in his various Embassys Supported a Character honorable to his Country & to his Family—and he now appears to be calld home not only by the Government but by the voice of the Nation, if we may judge from the general approbation which has been manifested upon the occasionI beleive my dear Sir you must have been an enthusiast in your Youth. there is So much of the fervour of Friendship and keen Sensibility Still warming your Bosom—that I have a good mind to ask mrs vanderkemp if you was not a very ardent Lover? I never had a passion neither for those “Logs of Green wood, which quench the coals” nor ever was a beleiver in the platonic System. query are these exquisite Sensibilities productive of most pleasure or pain. the finest honed instrument is the soonest put out of Tune, but who that possesses them, not withstanding all the Suffering to which they Subject them, would rather have a common Tune or a common  instrument?your correspondent miss Eliot was last monday Evening united in the holy matrimonial Bonds to mr Guild. You must write an Epithelamion upon the occasion I do not know any person So capable of it—you once asked my opinion of Dr Swift—Walter Scott has lately written a Life of him with Notes a preview of which is in the Edinburgh Review for Sep’br. I never could Love Swift. He had none of the milk of humane kindness in his nature, but Scotts Life of him places his Character in Such a cruel & Barberous Light as it respects his treatment to three Ladies, either of whom he was unworthy that my dislike of him has arrissen to detestation and abhorrence of his Character—
				
					
				
				
			